UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7592


DERICK CHRISTOPHER KESSING,

                    Plaintiff - Appellant,

             v.

UNKNOWN,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. David J. Novak, District Judge. (3:21-cv-00504-DJN-EWH)


Submitted: January 20, 2022                                       Decided: January 25, 2022


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derick Christopher Kessing, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derick Christopher Kessing seeks to appeal the district court’s order dismissing his

action without prejudice as he requested. This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949). The order Kessing seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order. Accordingly, we deny Kessing’s motion to compel and

dismiss his appeal for lack of jurisdiction. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              DISMISSED




                                            2